UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1792


KARIN KIRKSEY ZANDER,

                Plaintiff - Appellant,

          v.

SAXON MORTGAGE SERVICES, INC.; MORGAN STANLEY &          COMPANY,
INCORPORATED; OCWEN FINANCIAL CORPORATION,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:14-cv-00857-WO-JEP)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karin Kirksey Zander, Appellant Pro Se.      Cassandra Lauren
Crawford, Donald Richard Pocock, NELSON MULLINS RILEY &
SCARBOROUGH, LLP, Winston-Salem, North Carolina; Dennis Kyle
Deak, TROUTMAN SANDERS, LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Karin   Kirksey      Zander    appeals      the   district       court’s     order

denying her motion to remand and dismissing her civil action

challenging the reporting of a prior foreclosure proceeding.                           We

have     reviewed     the    record        and    find    no   reversible          error.

Accordingly,        although    we    grant      leave    to      proceed     in    forma

pauperis,      we   affirm     for   the    reasons      stated    by   the    district

court.     Zander v. Saxon Mortg. Servs., Inc., No. 1:14-cv-00857-

WO-JEP (M.D.N.C. June 18, 2015).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                               AFFIRMED




                                            2